Per Curiam.
If the plaintiff takes out a rule for arbitration before bail entered, he waives the bail:, But the defendant has no right to enter the rule until he has given hail, because if. he has, he may deprive the plaintiff of bail, and that was not the intention of th<j act of assembly. In this case the plaintiff did not consent to proceed before the arbitrators. Ifhehad, itwouldhave been a waiver of bail.. But he positively objected to their proceeding, notwith*10standing which they did proceed, and made an award that there was no cause of action. Under the circumstances, it is the opinion of the court that the rule for arbitration was illegally entered and the award should be set aside.